DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 32 and 35 are objected to because of the following informalities:  while these claims state “previously presented” they have been changed from their version from December 21, 2020.  As currently written they are not grammatically corrected and need to be amended back to their December 21, 2020 version.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17, 22-25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hamel et al (2011/0237880) in view of Beutter et al (6,533,721).
Referring to claim 1, Hamel et al teaches a system for enhancing quality of a video image of a surgical site (paragraph 0015), comprising: a tool (42) for manipulating tissue at the surgical site (paragraph 0030); a light source (74) for providing light to the surgical site (paragraph 0034); a video capturing device (64) and camera control unit (60) for obtaining video images at the surgical site (paragraph 0033); an image display (78) for displaying the video images (paragraph 0036); and a system controller (34) configured to receive the video images from the camera control unit (60) (step 90 in Figure 3; paragraph 0042) and detect a reduction in quality of the video images (paragraphs 0015, 0042-0047).  Hamel et al teaches the system controller (34) teaches video enhancing (steps 97, 98 and 100) integral within the unit such that the video images are received from the video capturing device for passing to the image display (paragraphs 0047-0050).  Hamel et al teaches the system controller (34) enhances the video images (steps 97, 98 and 100) received from the video capturing device to automatically control the video enhancing to enhance the video images received from the video capturing device for passing to the image display upon detection of the reduction in quality of the video images so that a user is free from having to control the video enhancing to enhance quality of the video image of the surgical site for viewing on the image display (paragraphs 0019,0042-0051; Figures 2-4).
 	Hamel et al teaches video enhancing that is integral with the system controller (34) which is configured to receive the video images form the camera control unit (60) (paragraph 0042) and enhance the video images for passing to the image display (78) (paragraphs (paragraphs 0036 and 0044-0050; Figures 2-4), however fails to expressly teach a stand-alone video enhancer.  Beutter et al teaches an analogous system for Nerwin v. Erlichman, 168 USPQ 177, 179.  

 	Referring to claim 2, the modified Hamel reference teaches an insufflator (224) for providing gas to the surgical site (paragraph 0101); and a suction system (50) for providing suction at the surgical site for controlling removal of gas from the surgical site (paragraph 0031); 2ny-2008500Application No.: 15/927,543Docket No.: 70742-20059.00 wherein the tool (42) is a cauterizing tool (paragraph 0089; Figure 7).

  	Referring to claim 3, the modified Hamel reference teaches the system controller (34) interacts with the tool (42), the insufflator (224) and the suction system (50 or 56); and the system controller further automatically controls at least one of the tool, the insufflator and the suction system to address a condition at the surgical site that is associated with the reduction in quality of the video images (paragraphs 0041 0101).



	Referring to claim 5, the modified Hamel reference teaches wherein the reduction in quality corresponds to the condition of smoke in the video images (paragraphs 0095 and 0101).

 	Referring to claim 6, the modified Hamel reference teaches wherein the reduction in quality corresponds to the condition of blood in the video images (paragraphs 0065 and 0094).

 	Referring to claim 7, the modified Hamel reference teaches a liquid pump system (50) for providing fluid to the surgical site (paragraph 0035); and a suction system (56) for providing suction at the surgical site for controlling removal of fluid from the surgical site (paragraph 0041); 2ny-2008500Application No.: 15/927,543Docket No.: 70742-20059.00 wherein the tool (42) is a cutting tool (paragraph 0030; Figure 2).

 	Referring to claim 8, Hamel et al teaches a system for enhancing quality of a video image of a surgical site (paragraph 0015), comprising: a tool (42) for manipulating tissue at the surgical site (paragraph 0030); a suction system (56) for providing suction at the surgical site (paragraph 0041); a light source (74) for providing light to the surgical site (paragraph 0034); a video capturing device (64) and camera control unit 
 	Hamel et al teaches video enhancing that is integral with the system controller (34) which is configured to receive the video images form the camera control unit (60) (paragraph 0042) and enhance the video images for passing to the image display (78) (paragraphs (paragraphs 0036 and 0044-0050; Figures 2-4), however fails to expressly teach a stand-alone video enhancer.  Beutter et al teaches an analogous system for Nerwin v. Erlichman, 168 USPQ 177, 179.  

Referring to claim 9, the modified Hamel reference teaches an insufflator (224) for providing gas to the surgical site (paragraph 0101) and wherein the tool (42) is a cauterizing tool (paragraph 0089; Figure 7).

 	Referring to claim 10, the modified Hamel reference teaches the system controller automatically controls the insufflator to address the condition at the surgical site (paragraph 0101).

 	Referring to claim 11, the modified Hamel reference teaches wherein the reduction in quality corresponds to the condition of smoke in the video images (paragraphs 0095 and 0101).



 	Referring to claim 13, the modified Hamel reference teaches a liquid pump system (50) for providing fluid to the surgical site (paragraph 0035); wherein the tool (42) is a cutting tool (paragraph 0030; Figure 2).

 	Referring to claim 14, Hamel et al teaches a method for controlling a surgical system based on imaging of a surgical site (paragraph 0015), comprising: illuminating the surgical site (paragraph 0034); obtaining video images at the surgical site by a video capturing device (64) and camera control unit (60) (paragraph 0033); analyzing the video images by a system controller (34) to detect a reduction in quality of the video images (paragraphs 0015, 0042-0047); controlling, by the system controller, video enhancing (97, 98 and 100) to enhance the video images received from the camera control unit (60) in response to the system controller detecting a reduction in quality of the video images without control from an operator, and displaying the enhanced video images (paragraphs 0019, 0036, 0042-0051; Figures 2-4).
 	Hamel et al teaches video enhancing that is integral with the system controller, however fails to expressly teach a stand-alone video enhancer.  Beutter et al teaches an analogous method for controlling a surgical system based on imagine of a surgical site comprising a video enhancer (33) that it separate from a system controller (32) such that the system controller controls the video enhancer (Col. 4, lines 60-37; Figure 4).  Nerwin v. Erlichman, 168 USPQ 177, 179.  

Referring to claim 15, the modified Hamel reference teaches providing gas to the surgical site with an insufflator (224) (paragraph 0101); and5 ny-2008500Application No.: 15/927,543Docket No.: 70742-20059.00providing suction at the surgical site with a suction system (50) (paragraph 0031); wherein the tool (42) is a cauterizing tool (paragraph 0089; Figure 7).

 	Referring to claim 16, the modified Hamel reference teaches automatically controlling at least one of the tool, the insufflator and the suction system to address a condition at the surgical site associated with reduction in video image quality (paragraphs 0038, 0085 and 0101).
 
 	Referring to claim 17, the modified Hamel reference teaches providing fluid to the surgical site (paragraph 0035); and providing suction for controlling removal of fluid from the surgical site (paragraph 0041); wherein the tool is a cutting tool (paragraph 0030; Figure 2).

 	Referring to claim 22, Hamel et al teaches a system for enhancing the quality of a video image of a surgical site (paragraph 0015), comprising: a tool (42) for manipulating tissue at the surgical site (paragraph 0030); a suction system (56) for providing suction at the surgical site (paragraph 0041); a light (74) source for providing light to the surgical site (paragraph 0034); a video capturing device (64) for obtaining video images at the surgical site (paragraph 0033); an image display (78) for displaying the video images (paragraph 0036); and a system controller (34) configured to maintain or improve quality of the video images obtained by the video capturing device and provided to the image display, wherein the system controller receives and processes the video images to determine a video signature corresponding to a condition that interferes with a quality of the video images (paragraphs 0015, 0042-0047); the system controller (34) comprising video enhancing and interacting with the tool, and the suction system and controlling at least one of the video capturing device, the video enhancer, the tool, and the suction system to enhance the video images received from the video capturing device or to address the condition at the surgical site so that a user is free from having to manually control any of the video capturing device, the video enhancer, the tool, and the suction system to respond to the condition that interferes with the quality of the video images (paragraphs 0019, 0030-0041, 0065, 0094, 0095 and 0101; Figures 2-4 and 7); wherein the video signature to be identified corresponds to a condition of smoke in the video images (paragraph 0095), and the system controller (34) is configured to determine one or more characteristics of the smoke in the video images and determine a type of control of at least one of the video capturing device 

 	Hamel et al teaches video enhancing that is integral with the system controller, however fails to expressly teach a stand-alone video enhancer.  Beutter et al teaches an analogous system for enhancing quality of a video image of a surgical site comprising a video enhancer (33) that it separate from a system controller (32) such that the system controller interacts with the video enhancer (Col. 4, lines 60-37; Figure 4).  There is a lack of disclosed criticality or unexpected result for having a video enhancer separate from the system controller. Due to a lack of disclosed criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integral system controller and video enhancer, as taught by Hamel et al, to have a separate video enhancer, as taught by Beutter et al, because it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  

Referring to claims 23-25, Hamel et al teaches wherein the at least one other surgical input includes characteristics of at least one of the tool, the suction system, the light source and the video capturing device; wherein the at least one other surgical input 

 	Referring to claim 32, the modified Hamel reference teaches wherein the video images are obtained during tissue anatomy imaging (paragraph 0014).  It is noted that a providing video images of a surgical site will necessarily be obtained during tissue anatomy imaging.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hamel et al (2011/0237880) in view of Koichi Tashiro (2008/0122924).
 	Referring to claims 18 and 19, Hamel et al teaches imaging system for viewing a video image of a surgical site (paragraph 0015), comprising: a light source (74) for providing light to the surgical site (paragraph 0034); a video capturing device (64) for obtaining video images at the surgical site (paragraph 0033); a tool (42) for manipulating tissue at the surgical site (paragraph 0030); and a system controller (34) that receives and processes the video images to determine whether a trigger event has occurred based on content of the video images (paragraphs 0015, 0051 and 0101; Figures 2-3).
 	Hamel et al teaches a system controller interacting with various units to automatically start, stopping and adjust various outputs based upon a determination of the trigger event based on content of the video images, however fails to teach a video recorder receiving the video images and wherein the system controller interacting with the video recorder to at least one of automatically recording and automatically stopping 

 	Referring to claims 20 and 21, Hamel et al teaches a method for controlling a surgical system that provides an image of a surgical site (paragraph 0015), comprising: illuminating the surgical site (paragraph 0034);6ny-2008500Application No.: 15/927,543Docket No.: 70742-20059.00 obtaining video images at the surgical site (paragraph 0033); manipulating tissue at the surgical site with a tool (paragraph 003); analyzing the video images, by a system controller, to determine whether a trigger event has occurred based on content of the video images (paragraphs 0015, 0051 and 0101; Figures 2-3). 
 	Hamel et al teaches a system controller interacting with various units to automatically start, stopping and adjust various outputs based upon a determination of the trigger event, however fails to teach configuring a system controller to interact with a recorder; and in response to determining that the trigger event, automatically controlling .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hamel et al (2011/0237880) in view of Beutter et al (6,533,721) and Zhao et al (2009/0268010).
 	Referring to claim 26, Hamel et al teaches a system for enhancing quality of a video image of a surgical site (paragraph 0015), comprising: a tool (42) for manipulating tissue at the surgical site (paragraph 0030); a light source (74) for providing light to the surgical site (paragraph 0034); a video capturing device (64) and camera control unit (60) for obtaining video images at the surgical site (paragraph 0033); an image display (78) for displaying the video images (paragraph 0036); and a system controller (34) configured to receive the video images from the camera control unit (60) (step 90 in 
 	Hamel et al teaches video enhancing that is integral with the system controller (34) which is configured to receive the video images form the camera control unit (60) (paragraph 0042) and enhance the video images for passing to the image display (78) (paragraphs (paragraphs 0036 and 0044-0050; Figures 2-4), however fails to expressly teach a stand-alone video enhancer.  Beutter et al teaches an analogous system for enhancing quality of a video image of a surgical site comprising a video enhancer (33) that it separate from a system controller (32) such that the system controller interacts with the video enhancer (Col. 4, lines 60-37; Figure 4).  There is a lack of disclosed criticality or unexpected result for having a video enhancer separate from the system controller. Due to a lack of disclosed criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integral system controller and video enhancer, as taught Nerwin v. Erlichman, 168 USPQ 177, 179.  
The modified Hamel reference fails to teach a fluorescence imaging agent.  Zhao et al teaches an analogous kit for imaging tissue in a surgical site comprising a fluorescence imaging agent (paragraph 0083).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit for imaging tissue in a surgical site, as taught by Hamel et al, to include a fluorescence imaging agent, as taught by Zhao et al, in order to provide vital in vivo patient information that is critical for surgery, such as pathology information or anatomic information (paragraph 0083).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Hamel et al (2011/0237880) in view of Beutter et al (6,533,721) as applied to claim 14 above, and further in view of Zhao et al (2009/0268010).
 	Referring to claim 35, Hamel et al fails to expressing teach use for robotic surgery.  Zhao et al teaches an analogous method for controlling a surgical system comprising obtaining video images during robotic surgery (paragraph 0018).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for obtaining video images, as taught by Hamel, to do so during robotic surgery, as taught by Zhao et al, in order to provide the patient with reduced trauma to the body, faster recovery and shorter hospital stay (paragraph 0011).

Response to Arguments
Applicant's arguments filed August 2, 2021 have been fully considered but they are not persuasive. 
Referring to the arguments beginning on page 10, the examiner disagrees.  Hamel et al teaches video enhancing that is integral with the system controller (34) which is configured to receive the video images form the camera control unit (60) (paragraph 0042) and enhance the video images for passing to the image display (78) (paragraphs (paragraphs 0036 and 0044-0050; Figures 2-4).  Hamel fails to teach a stand-alone video enhancer.  Beutter et al teaches an analogous system for enhancing quality of a video image of a surgical site comprising a video enhancer (33) that it separate from a system controller (32) such that the system controller interacts with the video enhancer (Col. 4, lines 60-37; Figure 4).  There is a lack of disclosed criticality or unexpected result for having a video enhancer separate from the system controller. Due to a lack of disclosed criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integral system controller and video enhancer, as taught by Hamel et al, to have a separate video enhancer, as taught by Beutter et al, because it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  
Referring to the arguments beginning on page 11, the examiner respectfully disagrees.  Hamel et al specifically teaches that “in the event that smoke is detected by the video image” (paragraph 0101) so therefore teaches the system controller is 
Referring to the argument beginning on page 13, the examiner respectfully disagrees.  Hamel et al teaches a system controller (34) that receives and processes the video images to determine whether a trigger event has occurred based on content of the video images (paragraphs 0015, 0051 and 0101; Figures 2-3).  Hamel et al teaches a system controller interacting with various units to automatically start, stopping and adjust various outputs based upon a determination of the trigger event, however fails to teach a video recorder receiving the video images and wherein the system controller interacting with the video recorder to at least one of automatically recording and automatically stopping recordation of the video images upon a determination of the trigger event.  Tashiro teaches an analogous imaging system comprising a video recorder (106) receiving the video images (paragraphs 0049 and 0052) and the system controller (22 and 108 and all components within) interacting with the video recorder to at least one of automatically recording and automatically stopping recordation of the video images upon a determination of the trigger event (paragraph 0072-0084; Figures 2-4 and 6-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system with a controller that responds to trigger events, as taught by Hamel et al, to include a video recorder and a the controller that automatically starts and stops recording based on a trigger event, as taught by Tashiro, in order to provide operational records (paragraph .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794